DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/15/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires ‘marginal permanent magnets and a central magnet’, and then requires “the central and permanent magnets take up a first position in which their poles are closest”, rendering the claim unclear as to whether “their poles” is referencing only 
Claim 1 recites the limitation "the end of the poles for the central permanent magnet".  There is insufficient antecedent basis for this limitation in the claim since claim 1 requires “an end of a pole of the marginal permanent magnet”.
Claim 1 recites the limitation "the end of the ring coil".  There is insufficient antecedent basis for this limitation in the claim. Claims 8, 11, and 13-15 are also rejected similarly for “the ring coil”.
Claim 1 requires in ‘a second setting (b) both the central and marginal permanent magnets to be a distance from the ring coil’, and also requires in ‘a third setting (c) the central and marginal permanent magnets are separated from the ring coil’ rendering the claim unclear as to how the second and third settings are intended to be distinct from each other.
Claim 1 recites the limitation "the generated magnetic field".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 requires “the coating material are further far away from the surface of the target”. It is indefinite as to how ‘further far away’ is intended to further define the distance.
Claim 6 requires “a coil current is switched off at the fourth setting”. It is unclear as to whether the ‘coil current’ is to only one ring coil, plural ring coils (e.g. of the at least one ring coil from claim 1), or another coil distinct from the at least one ring coil.
Claim 8 requires “a projection of the marginal permanent magnets onto the surface of the target”, rendering the claim unclear as to the intended meaning of 
Claim 12 requires “the central permanent magnet is permanently connected over a connection leading through a magnetic flux with the marginal permanent magnets” (emphasis added), rendering the claim unclear as to whether the emphasized portion is intended to encompass a particular structure, simply mean magnetic fields are connecting with each other, or some other variation thereof.
Claim 13 requires “which is closest to the coating material and the end of the end of the ring coil” (emphasis added). It is unclear as to what is meant by the emphasized portion.
Claim 13 requires “the end of the end of the ring coil which is most far away from the coating material”, rendering the claim unclear as to how ‘most far away’ is intended to be quantitatively defined as.
Claim 14 requires “the end of the ring coil which is more far away”, rendering the claim unclear as to how ‘more far away’ is intended to be quantitatively defined as.
Claim 15 requires “the ring coil is a permanently arranged coil”, rendering the claim unclear as to how ‘permanently’ further defines how the coil is arranged.
Claim 16 requires “the central permanent magnet is removed far away”, rendering the claim unclear as to how ‘more far away’ is intended to be quantitatively defined as.
Claim 17 requires “placed in one plane more far away”, rendering the claim unclear as to how ‘more far away’ is intended to be quantitatively defined as.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6, 8, and 11-19 of copending Application No. 13/148384 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both require a method of ARC vaporization coating comprising providing an ARC vaporization source with a magnetic field arrangement  marginal permanent magnets, a central permanent magnet, and at least one coil behind a target of coating material, the magnetic field arrangement generating magnetic fields on and above a surface of the target, and adjust the marginal and central permanent magnets between at least three settings (a)-(c), wherein the at least three settings (a)-(c) comprises:
(a) the marginal and central permanent magnets take up a first position in which their poles are closest to the coating material, and in this first position the end of the pole of the marginal permanent magnet that is closest to the coating material, and the end of the pole of the central permanent magnet that is closest to the coating 
(b) the marginal and central permanent magnets take up a second position at a distance between 5 mm and 50 mm further from the target surface than the first position, wherein in this second position the end of the pole of the marginal permanent magnet which is closest to the coating material and the end of the pole of the central permanent magnet which is closest to the coating material are further far away from the target surface than the end of the ring coil which is closest to the coating material, said second setting generating a magnetic field of 10-40 Gauss; and 
(c) the marginal and central permanent magnets are separated from the ring coil, said third setting generating a magnetic field of 5-15 Gauss;
and wherein: polarization of the marginal permanent magnets is the same for all; inside the ring coil, a central permanent magnet is provided with an opposite polarization to the polarization of the marginal permanent magnet; the central permanent magnet is permanently connected over a connection leading through a magnetic flux with the marginal permanent magnets; the ring coil is a permanently arranged coil; the magnetic field arrangement is configured in such a manner that the central permanent magnet is removed far away from the target regardless of the marginal permanent magnet; the marginal permanent magnets and the central permanent magnet are configured to be displaced away from the target perpendicularly to the surface of the target and a projection of the marginal permanent magnets onto the surface of the target is further away from a middle of the surface of the target than a projection of the ring coil onto the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794